                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA

                          AT CHARLESTON



CITYNET, LLC, on behalf of
the United States of America,

         Plaintiff/Relator,

v.                                 Civil Action No. 2:14-cv-15947

FRONTIER WEST VIRGINIA INC.,
a West Virginia Corporation,
and KENNETH ARNDT, individually,
and DANA WALDO, individually,
and MARK McKENZIE, individually,
and JIMMY GIANATO, individually,
and GALE GIVEN, individually,

         Defendants.


                   MEMORANDUM OPINION AND ORDER


         Pending is defendant Frontier West Virginia Inc.’s

motion for leave to amend their answer to plaintiff's amended

Qui Tam complaint in order to “add a fourteenth affirmative

defense: ‘Citynet’s claims for relief are barred because Citynet

has failed to name or join an indispensable party or parties to

the present action, including but not limited to the State of

West Virginia.’” (Memo. in Support of Mot., ECF # 121, at 2),

filed June 11, 2018.   Plaintiff filed a response in opposition

on June 25, 2018, to which the Frontier defendants replied on

July 2, 2018.
                          I.   Background


          The facts underlying this action are fully set forth

in a memorandum opinion and order granting in part and denying

in part the two motions to dismiss filed by the Frontier

defendants (Frontier West Virginia, Inc., Kenneth Arndt, Dana

Waldo, and Mark McKenzie) and the state employee defendants

(Kelly Goes, Jimmy Gianato, and Gale Given)1.   See Citynet, LLC

on behalf of United States v. Frontier W. Virginia Inc., No. CV

2:14-15947, 2018 WL 1582527 (S.D.W. Va. Mar. 30, 2018).     On May

11, 2018, the court entered a scheduling order pursuant to a

scheduling conference held the same day.    (ECF # 111).   The

scheduling order set June 11, 2018 as the deadline for amending

the pleadings or joining parties.


                    II.    Governing Standard


          Federal Rule of Civil Procedure 15(a)(2) provides

pertinently as follows: "a party may amend its pleading only

with the opposing party's written consent or the court's leave.

The court should freely give leave when justice so requires."

Fed. R. Civ. P. 15(a)(2) (emphasis added).    Ordinarily, leave


1 Kelly Goes has been dismissed, and the two remaining state
employees have appealed this decision. The case has been stayed
as to them, pending the conclusion of their interlocutory
appeal. (ECF # 112).
                                2
should be given unless “amendment would be prejudicial to the

opposing party, there has been bad faith on the part of the

moving party, or the amendment would have been futile.”     Laber

v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en banc) (quoting

Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir.

1986)); see also Foman v. Davis, 371 U.S. 178, 182 (1962).

Indeed, “a lack of prejudice would alone ordinarily warrant

granting leave to amend[.    M]ere delay absent any resulting

prejudice or evidence of dilatoriness [is] not sufficient

justification for denial.”   Ward Elecs. Serv., Inc. v. First

Commercial Bank, 819 F.2d 496, 497 (4th Cir. 1987) (citing

Foman, and Davis v. Piper Aircraft Corp., 615 F. 2d 606, 613

(4th Cir. 1980)).


                         III.    Analysis


         As noted, on June 11, 2018, the Frontier defendants

moved for leave to amend their answer to include as an

affirmative defense the failure to join an indispensable party.

This motion was filed on the deadline for amending the pleadings

or joining parties.


         Plaintiff presents two arguments for why the court

should not grant the motion: the request was untimely and the

amendment would be futile.
                                 3
          Disposing of the first argument, the court sees no

reason why the request should be deemed untimely.   The motion

was filed within the deadline for amending the pleadings and

there is no prejudicial undue delay.   Typically, undue delay is

found when a party seeks leave to amend following the close of

discovery.   See e.g., Simmons v. Justice, 196 F.R.D. 296, 297

(W.D.N.C. 2000) (“In this case, the ‘undue delay’ is apparent:

the moving defendants waited nearly five months, until discovery

closed and the last day for filing dispositive motions[.]”), and

Remington Arms Co. v. Modern Muzzleloading, Inc., No. 2:97-CV-

00660, 1998 WL 1040949, at *2 (M.D.N.C. Dec. 17, 1998) (“While

cognizant of the fact that leave to amend ordinarily is to be

liberally granted, amendments of pleadings are particularly

inappropriate, absent exceptional circumstances, once discovery

has closed.”)   Here, discovery is not scheduled to close until

March 29, 2019; there is thus no apparent undue delay that would

prejudice Citynet.


          Turning to the crux of Citynet’s argument in

opposition, the court considers whether the amendment would be

futile.   “Leave to amend should be denied on the ground of

futility when the proposed amendment is clearly insufficient or

frivolous on its face.” Friend v. Remac Am., Inc., 924 F. Supp.

2d 692, 696 (N.D.W. Va. 2013)(citing Johnson v. Oroweat Foods

                                 4
Co., 785 F.2d 503, 510 (4th Cir.1986)).    A finding of futility

is essentially a finding that the amendment would necessarily

fail as a matter of law.    See e.g., Univalor Tr., SA v. Columbia

Petroleum, LLC, 315 F.R.D. 374, 379 (S.D. Ala. 2016)(“a finding

of futility is, in effect, a legal conclusion that the proposed

defense [or claim] would necessarily fail.”)(quoting Bartronics,

Inc. v. Power–One, Inc., 245 F.R.D. 532, 534-535

(S.D.Ala.2007)(emphasis in original)).


         An amendment fails as a matter of law “if the proposed

amended complaint fails to satisfy the requirements of the

federal rules.”   U.S. ex rel. Wilson v. Kellogg Brown & Root,

Inc., 525 F.3d 370, 376 (4th Cir. 2008) (quoting United States

ex rel. Fowler v. Caremark RX, LLC, 496 F.3d 730, 740 (7th

Cir.2007)).   The relevant federal rules for defenses are Rule

8(c) and the corresponding Rule 12(f), providing pertinently:

“The court may strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.”

Fed. R. Civ Pro. 12(f).    At this stage, the court only

determines whether the defense is “contextually comprehensible.”

See Odyssey Imaging, LLC v. Cardiology Assocs. of Johnston, LLC,

752 F. Supp. 2d 721, 726 (W.D. Va. 2010)(finding that the

stringent Iqbal and Twombly standards do not apply to a motion

to strike a defense under Rule 12(f): “the primary purpose of

                                  5
Rule 8(c) is to ensure that the plaintiff has adequate notice

that a defense will be raised at trial or in a subsequent

dispositive motion, and not to ‘show’ the court or the plaintiff

that the defendant is entitled to the defense.”).


         Frontier seeks to add the affirmative defense that the

State of West Virginia is a necessary and indispensable party

such that, under Fed. R. Civ. Pro. 19(a)-(b), the action should

not proceed in their absence.   The parties disagree both as to

the facts surrounding any involvement by the State of West

Virginia, as well as the applicable law to determine whether the

state is an indispensable party.       (See Memo. in Opposition, ECF

# 124, at 2-3, and Reply Brief, ECF # 125, at 6-10).       Frontier

claims that West Virginia is an indispensable party because the

State of West Virginia has an interest in the Broadband

Technology Opportunities Program grant, the complaint alleges

fraud by State of West Virginia employees in applying for the

grant, and the pending administrative proceeding against the

State of West Virginia regarding the grant may subject Frontier

to double or inconsistent obligations if the State of West

Virginia cannot be joined.    (Memo. in Support of Mot., ECF #

121, at 2-4).   Citynet, on the other hand, contends that the

complaint does not implicate the interests of West Virginia and

that the court lacks jurisdiction over any claims against West

                                   6
Virginia pursuant to sovereign immunity, thereby precluding them

from being joined in this action.    (Memo. in Opposition, ECF #

124, at 2-3).


         The court finds that the proposed defense is at least

contextually comprehensible.   Rule 19(b) pertinently states: “If

a person who is required to be joined if feasible cannot be

joined, the court must determine whether, in equity and good

conscience, the action should proceed among the existing parties

or should be dismissed.”    The crux of Citynet’s futility

argument is that the State of West Virginia cannot be joined

because it is immune to suit, yet Frontier’s defense does not

dispute this possibility.   Instead, Frontier claims that in the

event the State of West Virginia cannot be joined because of its

sovereign immunity, the case should be dismissed pursuant to

Rule 19(b).   (Reply Brief ECF #125, at 6-9).   This defense is

not on its face clearly insufficient or frivolous.    Accordingly,

the motion cannot be denied as futile.


         Seeing no indication of prejudice to the plaintiff,

the motion is granted.




                                 7
                         IV.   Conclusion


         For the reasons discussed above, it is ORDERED that

defendants’ motion for leave to file first amended answer and

affirmative defenses be, and it hereby is, granted.


         The Clerk is directed to transmit copies of this

written opinion and order to all counsel of record and any

unrepresented parties.

                                    ENTER: October 23, 2018



                                John T. Copenhaver, Jr.
                                United States District Judge




                                8
